Citation Nr: 0733772	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from November 1966 to 
September 1968.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, FL in January 2005.

The veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO in June 2007.  A transcript is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The file now available to the Board is rebuilt.  There are 
both service medical records and a personnel file.  However, 
it would appear that the latter primarily addresses 
disciplinary actions and the upgrade of the veteran's 
discharge to Under Honorable Conditions.  Of record (filed in 
the right hand flap under the 21-22a) is a copy of the 
upgraded DD214 which cites 9 months and 19 days foreign 
and/or sea service; that he attended cargo handling school; 
that he was assigned to the Naval Support Activity, DaNang, 
Republic of Vietnam; and that a civilian occupation 
comparable to his MOS would be "water trans occup".  The 
dates on the DD214 shown as "time lost" appear to coincide 
with certainly some of his brig time in Vietnam, but it is 
unclear the extent to which he was not confined while in 
Vietnam.  He was also noted in medical records to have had 
evaluations when he returned to the continental United States 
(CONUS) during which time he exhibited some acting out 
behavior which might be construed as mental health related.

However, the file contains none of the usual contents of a 
201 file that might reflect the more comprehensive listing of 
his locations and other details of his service and activities 
including while in Vietnam.  

The files (both the personnel and medical) of record indicate 
that he was indeed at DaNang with the Naval Support facility, 
and his responsibility as referenced but not clearly spelled 
out related to cargo loading.  However, he has indicated that 
he had experience on small boats, and has cited a number of 
alleged stressors that relate in part to combat or quasi-
combat scenarios.  He has insisted that his time in-country 
during the Tet Offensive, for which he has submitted 
documentation, is sufficient to support his stressor 
allegations.

As noted above, it is difficult from the evidence in the file 
to determine for what period and in what location the veteran 
may have been at any given time other than in confinement 
during his time both in-country and on return CONUS.  

In order to afford him the benefit of any presumption that 
may attribute to those who had in-country service, it would 
be helpful to actually place him, by virtue of military 
documentation, in said circumstances. 

In this regard, the Board would observe that there is an 
enhanced obligation to assist a veteran as in a case such as 
this when it is unclear whether all records are available, 
and in the case of a rebuilt file, whether all has been 
recovered.

The record now available shows that he had mental health 
issues in and since service.  While the veteran now has a 
diagnosis of PTSD in the file (as well as depression 
associated therewith), it is unclear whether the stressors 
are verifiable so that they may support this diagnosis.  In 
order to reach that conclusion, there must be further 
development with regard to the stressors.

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).  With 
respect to the third element, if the evidence shows that the 
veteran engaged in combat and he is claiming a combat related 
stressor, no credible supporting evidence is required.  See 
Doran v. Brown, 6 Vet. App. 283 (1994).  A veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

At his hearing, the veteran indicated that he had received 
some VA treatment at the Oakland Park Boulevard, Fort 
Lauderdale, facility in the early 1980's.  Hearing 
transcript, page 9.  These records should be secured and 
associated with the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

With regard to the foot disability claimed by the veteran, 
the January 2005 rating decision in this case denied 
entitlement to service connection for a foot disability.  A 
notice of disagreement regarding the rating decision was 
received by the RO in February 2005.  The veteran 
specifically indicated that he was appealing the foot 
disorder.  The filing of a notice of disagreement initiates 
the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).

VA has not yet issued a statement of the case as to the issue 
of entitlement to service connection for a foot disorder. The 
Board is, therefore, obligated to remand this issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Attempt to obtain all VA treatment 
records from the Oakland Park Boulevard, 
Fort Lauderdale, facility in the early 
1980's. 

3.  The service department should be 
requested to provide a complete 201 file 
to include DD214 and a comprehensive 
recitation of all locations of the 
veteran's service, his positions and 
similar pertinent data to include a clear-
cut delineation of all of the specific 
periods of time while in-country and 
thereafter which were spent in the brig or 
similar confinement.   

4.  If a stressor is verified, make 
arrangements for the veteran to be 
examined by a VA psychiatrist experienced 
in evaluating post-traumatic stress 
disorders to determine the diagnoses of 
any psychiatric disorders that are 
present.  Provide the examiner with a list 
of the verified stressor(s).

    The examiner should render an opinion 
as to whether the veteran has a diagnosis 
of PTSD in accordance with DSM-IV and 
render an opinion as to whether the above 
in- service stressor(s) is/are sufficient 
traumatic event(s) to support a diagnosis 
of PTSD in accordance with DSM-IV.  
    
    If the veteran is found to have PTSD, 
the examiner is requested to identify the 
diagnostic criteria, including the 
specific stressors, supporting the 
diagnosis.

    If the veteran is found to have a 
psychiatric diagnosis other than PTSD, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not (i.e., at least a 50-50 probability) 
that any such diagnosed psychiatric 
disorder was caused by military service.

    A complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination report is to reflect whether 
such a review of the claims file was made.

5.  Complete any other development deemed 
necessary and readjudicate the issue of 
entitlement to service connection for 
PTSD.  If all the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The case should 
then be returned to the Board if otherwise 
in order.

6.  Issue a statement of the case on the 
issue of entitlement to service connection 
for a foot disability.  The veteran and 
his representative are reminded that in 
order to vest the Board with jurisdiction 
over this issue, a timely substantive 
appeal to the rating decision denying the 
claim must be filed.  38 C.F.R. § 20.202 
(2007).  If the veteran perfects an appeal 
as to this issue, the case should be 
returned to the Board for appellate review 
thereon as well.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

